Title: To George Washington from the Seneca Chiefs, 10 January 1791
From: Seneca Chiefs
To: Washington, George

 

Father,
Philadelphia, 10th January, 1791.

Your speech written on the great paper, is to us, like the first light of the morning to a sick man, whose pulse beats too strongly in his temples, and prevents him from sleep: He sees it and rejoices, but he is not cured.
You say, that you have spoken plainly on the great point: That you will protect us in the lands secured to us at Fort Stanwix, and that we have the right to sell, or to refuse to sell it. This is very good. But our nation complains, that you compelled us, at that treaty, to give up too much of our lands: We confess that our nation is bound by what was there done, and, acknowledging your power, we have now appealed to yourselves, against that treaty, as made while you were too angry at us, and therefore, unreasonable and unjust: To this you have given us no answer.
Father,
That treaty was not made with a single State; it was with the thirteen States: We never would have given all that land to one State. We know it was before you had the great authority and as you have more wisdom than the Commissioners who forced us into that treaty, we expect, that you have also more regard to justice, and will now, at our request, reconsider that treaty, and restore to us a part of that land.
Father,
The land which lies between the line running South from Lake Erie to the boundary of Pennsylvania, as mentioned at the treaty at Fort Stanwix, and the Eastern boundary of the land which you sold and the Senekas, confirmed to Pennsylvania, is the land on which Half Town, and all his people live, with other chiefs who always have been, and still are disatisfied with the treaty at Fort Stanwix: They grew out of this land, and their fathers fathers grew out of it, and they cannot be persuaded to part with it: We therefore intreat you to restore to us this little piece.
Father,
Look at the land which we gave to you, at that treaty, and then turn your eyes upon what we now ask you to restore to us, and you will see that what we ask you to return, is a very little piece. By giving it back again, you will satisfy the whole of our nation:

the chiefs who signed that treaty, will be in safety; and peace between your children and our children, will continue so long as your land shall join to ours. Every man of our nation will then turn his eyes away from all the other lands which we then gave up to you, and forget that our fathers ever said that they belonged to them.
Father,
We see, that you ought to have the path at the carrying place from Lake Erie to Niagara, as it was marked down at Fort Stanwix, and are all willing it should remain to be yours. And if you desire to reserve a passage through the Conewango, and through the Chetaughque lake, and land for a path from that lake to lake Erie, take it where you best like. Our nation will rejoice to see it an open path for you, and your children, while the land and water remain: But let us also, pass along the same way, and continue to take the fish of those waters, in common with you.
Father,
You say that you will appoint an agent to take care of us. Let him come, and take care of our trade, but we desire he may not have any thing to do with our lands; for the agents which have come among us, and pretended to take care of us, have always deceived us whenever we sold lands; both when the king of England, and when the States have bargained with us. They have, by this means, occasioned many wars, and we are, therefore, unwilling to trust them again.
Father,
When we return home, we will call a great council, and consider well how lands may be hereafter sold by our nation, and when we have agreed upon it, we will send you notice of it. But we desire, that you will not depend on your agent for information concerning land: For after the abuses which we have suffered by such men, we will not trust them with any thing which relates to land.
Father,
We will not hear lies concerning you, and we desire that you will not hear lies concerning us; and then we shall certainly live at peace with you.
Father,
There are men who go from town to town, and beget children, and leave them to perish, or, except better men take care of

them, to grow up without instruction. Our Nation has looked round for a father, but they found none that would own them for children, until you now tell us, that your courts are open to us, as to your own people!
the joy which we feel at this great news, so mixes with the Sorrows that are passed, that we cannot express our gladness, nor conceal the remembrance of our afflictions: We will speak of them at another time.
Father,
We are ashamed that we have listened to the lies of Livingston, or been influenced by threats of war by Phelps, and would hide that whole transaction from the world, and from ourselves, by quietly receiving what Phelps promised to give us for the lands they cheated us of: But as Phelps will not pay us, even according to that fraudulent bargain, we will lay the whole proceedings before your court. When the Evidence which we can produce, is heard, we think it will appear, that the whole bargain was founded on lies, which he placed one upon another; that the goods which he charges to us, as part payment, were plundered from us: that if Phelps was not directly concerned in the theft, he knew of it at the time, and concealed it from us; and that the persons we confided in, were bribed by him to deceive us in the bargain: And if those facts appear, that your court will not say that such bargains are just, but will set the whole aside.
Father,
We apprehend that our evidence might be called for, as Phelps was here, and knew what we have said concerning him, and as Ebenezer Allen knew something of the matter, we desired him to continue here. Nicholson, the interpreter, is very sick, and we request that Allen may remain a few days longer, as he speaks our language.
Father,
The blood which was spilled near Pine Creek, is covered, and we shall never look where it lies. We know that Pennsylvania will satisfy us for that which we spoke of to them, before we spoke to you. The chain of friendship will now, we hope, be made strong as you desire it to be: We will hold it fast, and our end of it shall never rust in our hands.
Father,
We told you what advice we gave the people you are now at

war with; and we now tell you, that they have promised to come again to our towns next spring: We shall not wait for their coming, but set out very early, and shew to them what you have done for us, which must convince them that you will do for them, every thing which they ought to ask. We think they will hear, and follow our advice.
Father,
You gave us leave to speak our minds concerning tilling the ground. We ask you to teach us to plow and grind corn: to assist us in building saw-mills, and supply us with broad axes, saws, augers, and other tools, so as that we may make our houses more comfortable and more durable; that you will send smiths among us, and above all, that you will teach our children to read and write, and our women to spin and to weave. The manner of your doing these things for us, we leave to you, who understand them; but we assure you, that we will follow your advice, as far as we are able.

          
            Present at signing,
            
            
          
          
            Joseph Nicholson, interpreter.
            
            his
          
          
            Ty Matlack.
            
            Corn X Planter.
          
          
            
            
            mark
          
          
            his
            
            his
          
          
            John X Dechart,
            
            Half X Town.
          
          
            mark.
            
            mark.
          
          
            his
            
            his
          
          
            Jem. X Hudson,
            
            Great X Tree.
          
          
            mark.
            
            mark.
          
        
